          Case 1:19-cv-01921-TFH Document 19 Filed 03/16/20 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                    )
  KASSEM HEJEIJ,                                    )
                                                    )
                  Plaintiff,                        )
                                                    )
          v.                                        )
                                                    ) Civil Action No. 1:19-01921 (TFH)
  ANDREA M. GACKI, et al.,                          )
                                                    )
                  Defendants.                       )
                                                    )
                                                    )

               RESPONSE TO NOTICE OF SUPPLEMENTAL AUTHORITY

       Plaintiff Kassem Hejeij respectfully responds to Defendants’ notice of supplemental

authority, ECF No. 18, which addressed the United States Court of Appeals for the District of

Columbia’s unpublished decision in Joumaa v. Mnuchin, No. 19-5166 (D.C. Cir. March 3, 2020).

In Joumaa, the D.C. Circuit held that the United States Department of the Treasury’s Office of

Foreign Assets Control (“OFAC”) had “reasonably determined” that an individual designated

under the Foreign Narcotics Kingpin Designation Act, 21 U.S.C. § 1901 et seq., failed to “show

that the rationale behind his original designation was never true or is no longer true.” Judgment,

Doc. No. 1831373, at 2 (internal citations omitted).

       Defendants argue Joumaa is relevant to this Court’s consideration of the parties’ pending

cross-motions for summary judgment as the D.C. Circuit confirmed that Hejeij’s “claim under 5

U.S.C. § 706(2) requires the Court to consider whether the record as a whole—not discrete pieces

of evidence—adequately supports OFAC’s decision.” Defs. Notice of Suppl. Authority, ECF No.

18. Defendants’ apparent suggestion that Hejeij has argued otherwise is misleading. Instead, Hejeij

has argued that certain of OFAC’s findings in support of its denial of Hejeij’s delisting petition are
          Case 1:19-cv-01921-TFH Document 19 Filed 03/16/20 Page 2 of 3



arbitrary and capricious in violation of the Administrative Procedure Act (“APA”) and that the

Court is not in a position to affirm OFAC’s decision because that decision relies on those unlawful

findings. Nothing in Joumaa contradicts this argument.

       Hejeij also respectfully submits that Joumaa is relevant to the arguments set forth in the

parties’ pending cross-motions for summary judgment for an altogether different reason than that

suggested by Defendants. First, while Defendants have characterized the D.C. Circuit’s discussion

of due process in Fares v. Smith as “dicta,” Defs. Opp. to Pl.’s Cross-Mot. for Summ. J. and Reply

Mem. at 30, ECF No. 11, the Joumaa court restates Fares’ “holding that, in certain circumstances,

the government may provide a sufficiently detailed classified summary ‘in lieu of classified

evidence[.]’” Judgment, Doc. No. 1831373, at 2 (emphasis added). Second, the Joumaa court held

that OFAC had satisfied its due process obligations through its disclosure of “‘the unclassified

portions of the administrative record,’ and [its provision of] sufficiently detailed summaries of the

classified sections.” Id. (internal citations omitted). Third, the Joumaa court reiterated Fares’

holding that—while, “in certain circumstances, the government may provide a sufficiently detailed

summary ‘in lieu of classified evidence’—the government “may be required” to provide “further

process” in certain cases. Id. In other words, Joumaa acknowledged (and did not contradict) Fares’

requirement that OFAC provide “sufficiently detailed summaries of the classified sections” of the

administrative record when its decision relied on classified evidence. It further acknowledged

Fares’ notice that those detailed summaries may not always prove sufficient in and of themselves

to satisfy the agency’s due process obligations. These holdings have clear import to the instant

dispute between the parties, as relayed in the summary judgment briefings.


March 16, 2020                                                Respectfully submitted,

                                                              /s/ Erich C. Ferrari



                                                 2
Case 1:19-cv-01921-TFH Document 19 Filed 03/16/20 Page 3 of 3



                                       Erich C. Ferrari, Esq.
                                       FERRARI & ASSOCIATES, P.C.
                                       1455 Pennsylvania Avenue, NW
                                       Suite 400
                                       Washington, D.C. 20004
                                       Telephone: (202) 280-6370
                                       Fax: (877) 448-4885
                                       Email: ferrari@falawpc.com
                                       D.C. Bar No. 978253


                                       Counsel for Plaintiff
                                       Kassem Hejeij




                             3
